Citation Nr: 1617349	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-23 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for depression with panic attacks (psychiatric disability) prior to November 7, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1978 to January 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for depression with panic attacks, rated 30 percent, effective July 30, 2009.  The Veteran had requested a hearing in conjunction with this appeal, but withdrew that request by March 2015 correspondence.  A July 2015 rating decision granted him a 100 percent rating for his psychiatric disability, effective November 7, 2014.  Accordingly, the matter of the rating from that date is moot; remaining for the Board's consideration is whether a rating in excess of 30 percent is warranted prior to November 7, 2014.


FINDING OF FACT

The evidence reasonably shows that, throughout, prior to October 2, 2013, the Veteran's depression with panic attacks was manifested by symptoms causing occupational and social impairment with reduced reliability and productivity, and from that date (but not earlier) until November 7, 2014, was manifested by symptoms productive of occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSION OF LAW

The Veteran's service connected psychiatric disability warrants staged ratings of 50 percent (but no higher) prior to October 2, 2013 and 70 percent (but no higher) from that date until November 7, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code (Code) 9413 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  As this appeal is from the initial rating assigned with the grant of service connection, statutory notice has served its purpose, and its application is no longer necessary.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An August 2011 statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records, including records from the Social Security Administration (SSA) have been secured.  The Veteran was afforded a VA examination in conjunction with the claim, and the report of that examination along with reports of ongoing evaluations and treatment present a sufficiently detailed picture of the disability to allow for proper consideration of the rating warranted.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.
 
Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

The Veteran's psychiatric disability is rated according to the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board is precluded from differentiating between symptoms attributable to PTSD and those associated with nonservice-connected mental health disorders absent clinical evidence clearly showing such distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Effective August 4, 2014, VA has adopted the revised DSM-5 which has discontinued use of the Global Assessment of Functioning (GAF) scores as a measure of psychiatric disability.  As the instant appeal was certified to the Board in 2015, the DSM-5 applies.

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

In July 2008, the Veteran reported occasional panic attacks, but was not ready to seek treatment.  A February 2009 VA record notes the Veteran reported increased panic attacks after a recent shoulder surgery.  He was having such attacks nightly just before falling asleep, and when flying.  He denied suicidal ideation, but was described by his wife as often moody and angry.  The diagnosis was "panic attacks/anxiety/depression."  On mental status examination later that month, he reported a decrease in the incidence of panic attacks.  He indicated he was more comfortable at bedtime, sleeping relaxed without fear of having an attack.  He was described as dressed in casual clothing with average grooming, was attentive, and made good eye contact, and was alert, oriented, pleasant, and cooperative.  There were no psychomotor retardation or abnormal or involuntary movements.  Speech was normal, and mood was improved with normal and congruent affect.  Thoughts were organized and goal-directed, with no circumstantiality, tangentiality, or perseveration.  He denied hallucinations and did not appear to be responding to internal stimuli.  He did not demonstrate any delusion constructs and did not have ideas of reference or influence.  He denied suicidal or homicidal thoughts, and his insight and judgment were good.  

On March 2009 VA evaluation, the Veteran was dressed and groomed appropriately.  He was attentive, alert, oriented, and made good eye contact.  His mood was improved with a normal and congruent range of affect.  Thoughts were organized and goal directed with no circumstantiality, tangentiality, or perseveration.  He denied hallucinations and did not appear to be responding to internal stimuli.  There were no delusional constructs, and he had no ideas of reference, influence, or thought broadcasting and insertion.  He denied suicidal or homicidal ideation, and insight and judgment were good.  

In June 2009, the Veteran reported a history of panic attacks that had been less frequent recently.  He denied major changes in mood or symptomatology that resembled a labile mood.  He also denied any symptoms of anxiety that could be associated with generalized anxiety disorder, panic disorder, or posttraumatic stress disorder.  On mental status examination, he was described as dressed in casual clothing with average grooming, attentive, made good eye contact, and was alert, oriented, pleasant, and cooperative.  There was no psychomotor retardation or abnormal or involuntary movement.  Speech was of normal rate.  His mood was improved, with normal and congruent affect.  His thoughts were organized and goal-directed, with no circumstantiality, tangentiality, or perseveration.  He denied hallucinations and did not appear to be responding to internal stimuli.  He also did not demonstrate delusion constructs, and did not have ideas of reference or influence.  He denied suicidal or homicidal thoughts and his insight and judgment were good.  
In August and September 2009, the Veteran was described as dressed in casual clothing with average grooming, was attentive, made good eye contact, and was alert, oriented, pleasant, and cooperative.  There was no psychomotor retardation, abnormal movements, or abnormal speech.  His mood was improved with normal and congruent affect.  His thoughts were organized and goal-directed, with no circumstantiality, tangentiality, or perseveration.  He denied hallucinations and did not appear to be responding to internal stimuli.  He did not demonstrate delusion constructs and did not have ideas of reference or influence.  He denied suicidal or homicidal thoughts, and his insight and judgment were good.  

In September 2009 correspondence, the Veteran reported medicating for depression and stress, and trouble falling and staying asleep as a result of the several medications he took for service-connected disabilities.  On October 2009 VA mental status examination, he was attentive, dressed in casual clothing with average grooming, and made good eye contact, and was alert, oriented, pleasant, and cooperative.  There was no psychomotor retardation or abnormal or involuntary movement.  Speech was of normal rate and volume, and fluent.  His mood was improved with a normal and congruent affect.  Thoughts were organized and goal-directed, with no circumstantiality, tangentiality, or perseveration.  He denied hallucinations and did not appear to be responding to internal stimuli.  He did not demonstrate delusion constructs, and did not have ideas of reference or influence.  He denied suicidal or homicidal thoughts and insight and judgment were good.  

On November 2009 VA examination, the Veteran was described as appropriately groomed and dressed.  Psychomotor activity and speech were unremarkable.  He was cooperative, friendly, relaxed, and attentive.  His affect and mood were normal, and he was well oriented.  Thought process and content were both unremarkable, and no delusions were noted.  Judgment and insight were intact, and he denied hallucinations or sleep impairment.  He did not have inappropriate, obsessive, or ritualistic behavior.  He denied panic attacks and suicidal or homicidal ideation.  Impulse control was good, and no episodes of violence were noted.  Recent and remote memory was normal.  He was employed full time as a postal worker.  The diagnoses were depression and anxiety secondary to asthma, and claustrophobia.  The examiner opined his symptoms were transient or mild, causing decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  She found that his anxiety limited travel or physically stressful situations, and that he felt depressed because he cannot do many things he previously could.  She also noted that he has panic attacks when he cannot breathe.  

On December 2009 mental status examination, the Veteran was described as dressed in casual clothing with average grooming, was attentive, and made good eye contact.  He was alert, oriented, pleasant, and cooperative.  There was no psychomotor retardation or abnormal or involuntary movements.  His speech was normal and fluent.  His mood was improved with normal and congruent affect.  Thoughts were organized and goal-directed, with no circumstantiality, tangentiality, or perseveration.  He denied hallucinations and did not appear to be responding to internal stimuli.  He did not demonstrate delusion constructs, and did not have ideas of reference or influence.  He denied suicidal or homicidal thoughts and his insight and judgment were good.  

An April 2010 VA record notes the Veteran's depressive symptoms included low energy, decreased sexual desire, irritability, and a lack of motivation.  His anxiety/panic disorder symptoms included feeling of suffocating, claustrophobia, sweating, anxiety, tachycardia, shortness of breath, dizziness, and fear of additional attacks.  On July 2010 mental status examination, he reported anxiety and racing thoughts, excessive worry, irritability, and anger.  He said he preferred to stay alone and that his mood was "depressed."  He lacked motivation and his energy was low; he slept only four hours per night.  He denied suicidal or homicidal ideation, and said his symptoms affected his family life and employment.  He denied psychosis or aggression.  He was appropriately dressed, alert, and oriented.  His attitude was cooperative and no psychomotor abnormalities were noted.  His speech was normal and coherent, mood was "down," and affect was dysthymic and anxious.  Thought processes and content were normal, and he denied suicidal or homicidal ideation, paranoia, or hallucinations.  His insight and judgment were fair.  The examiner found his anxiety and depressive symptoms predominated, and he had numerous psychosocial issues affecting his mood and anxiety, with problematic irritability.  However, he was stable with no signs of psychosis, aggression, suicidal/homicidal tendencies, or impulsiveness.  
On August 2010 VA evaluation, the Veteran was appropriately dressed, alert, and oriented.  There was no confusion or disorientation noted.  He was cooperative with the examiner and made good eye contact.  No psychomotor abnormalities were noted, and speech was normal, coherent, and not pressured.  His mood was "drained," with reactive and less anxious affect than previously.  Thoughts processes were linear, logical, and goal-directed, and content was normal.  He denied suicidal or homicidal ideation, paranoia, or hallucinations, and did not appear to be responding to internal stimuli.  His insight and judgment were fair.  The examiner felt his anxiety and depression symptoms were responding to treatment, though irritability continued in response to numerous psychosocial issues affecting his mood and anxiety.  He was not psychotic, aggressive, suicidal, homicidal, or impulsive, and was found stable.

In October 2010, the Veteran had normal appearance and was alert and oriented.  His attitude was cooperative and he made good eye contact.  There were no motor abnormalities, and speech was normal.  His mood was "disconnected" with congruent affect.  Thought processes and content were normal, with no suicidal or homicidal ideation, paranoia, or hallucinations.  Insight and judgment were fair.  The examiner noted that anxiety and depressive symptoms were responding to treatment, and irritability continued due to numerous psychosocial issues affecting his mood and anxiety.  However, he was found to be stable.  Similarly, December 2010 VA evaluation found he had a normal appearance and was alert and oriented.  His attitude was cooperative and he made good eye contact.  There were no motor abnormalities, and his speech was normal.  His mood was still "disconnected" with congruent affect.  Thought processes and content were normal, with no suicidal or homicidal ideation, paranoia, or hallucinations.  Insight and judgment were fair.  The examiner noted that anxiety and depressive symptoms and irritability persisted.  However, the Veteran was noted to be stable.  A GAF score of 60 was assigned.

In January 2011, the Veteran was described as appropriately dressed, alert, and oriented.  He was cooperative and made good eye contact.  No motor abnormalities were noted, and his speech was normal.  His mood was "a little better," and affect was more reactive.  Thought processes and content were normal, with no suicidal/homicidal ideation, paranoia, or hallucinations.  His Insight and judgment were fair.  The examiner felt his symptoms were gradually improving and irritability was better controlled.  On March 2011 mental status examination, the Veteran showed no substantive change, except that he described his mood as "better," with more reactive and calm affect.  The examiner felt the Veteran's anxiety and depressive symptoms were improving with better irritability control.  In April 2011, he said his mood was "very good," and that his appetite and energy were also "good."  He stated his memory was improving, and that he slept six to seven hours per night.  On mental status examination, his appearance was normal, and he was alert and oriented.  He was cooperative, made good eye contact, and had normal speech.  His mood was "very good" with a more reactive and calm affect.  His thought processes and content were normal, with no suicidal or homicidal ideation, paranoia, or hallucinations.  His insight and judgment were fair.  The examiner felt his anxiety and depressive symptoms were gradually improving, and irritability was better controlled.  He was noted to be stable.  

A June 2011 VA record notes the Veteran reported more difficulties at work, and felt his bosses were trying to get him fired.  He had been more irritable at work, and was spending more time with a friend while his wife was in Panama.  He said his appetite, energy, sleep, and concentration had been negatively affected by his work stress.  He reported sleeping six to seven hours per night.  On mental status examination, he was appropriately dressed, alert, and oriented.  He was cooperative, made good eye contact, and had no psychomotor abnormalities.  Speech was normal, coherent, and not pressured.  His mood was "stressed," with tearful affect.  His thought processes were linear, logical, and goal-directed and content was normal; he denied suicidal or homicidal ideation, paranoia, or hallucinations.  Insight and judgment were fair.  The examiner felt his anxiety, depression, and irritability had recently been exacerbated by work-related stress, but he was still stable.  The next month, he said his panic attacks were better controlled, but that he continued to have a "stressed" mood.  His appetite, energy, sleep, and concentration were improving.  He slept six to seven hours per night, and denied manic symptoms or psychosis.  On mental status examination, he was appropriately dressed, alert, and oriented.  He was cooperative and made good eye contact.  No psychomotor abnormalities were noted, and speech was normal, coherent, and not pressured.  Mood was "more relaxed," with congruent and euthymic affect.  Thought processes were linear, logical, and goal-oriented, and thought content was normal.  He denied suicidal or homicidal ideation, paranoia, or hallucinations.  Insight and judgment were fair.  The examiner felt his anxiety, depression, and irritability had improved and the Veteran said he felt stable.  

In his August 2011 substantive appeal, the Veteran alleged his depression with panic attacks caused reduced reliability and productivity due to flattened affect, circumstantial, circumlocutory, and stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long term memory, impaired judgment and thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  A September 2011 letter from a VA psychiatrist indicates the Veteran's panic disorder (characterized as anxiety) and depression caused feelings of suffocating, claustrophobia, sweating, anxiety, tachycardia, shortness of breath, and dizziness.  There was also a persistent fear of additional panic attacks.  Symptoms could get worse in public areas where escape is difficult, and his anxiety manifested as racing thoughts, irritability, and excessive worry that is difficult to control.  His depression manifested as thoughts of death, low energy, decreased sexual desire, irritability, and a lack of motivation.  A VA evaluation note that month indicates the Veteran reported recurrent panic attacks, and sleeping only three or four hours per night.  On mental status examination, his appearance was normal and he was alert and oriented.  There were no motor abnormalities noted, and speech was normal.  His mood was "stressed" with a very anxious affect.  Thought processes and content were normal with no signs of suicidal or homicidal ideation, paranoia, or hallucinations.  Insight and judgment were fair.  The examiner felt his anxiety, depression, and irritability had worsened over the past few weeks due to psychosocial stressors and medical issues, but nonetheless found him stable.  

In November 2011, the Veteran was described as casually dressed, alert, and oriented.  He was cooperative and made good eye contact, with no psychomotor abnormalities.  Speech was normal, coherent, and not pressured.  His mood was "anxious" with restricted affect.  Thought processes and content were normal, with no reports of suicidal or homicidal ideation, paranoia, or hallucinations.  His insight and judgment were fair.  The examiner felt that anxiety, depression, and irritability had worsened over the past several weeks due to numerous psychosocial stressors and medical issues, but nonetheless felt the Veteran was stable.  In January 2012, there was largely no change, except that he said his mood was "anxious and depressed" with restricted affect.  The examiner felt that anxiety and depression persisted in the context of numerous psychosocial stressors, but that he was stable.  VA records the next month note the Veteran was dressed and groomed appropriately.  He was pleasant and cooperative, and noted his mood had been "depressed" of late, with initially blunted affect.  He later appeared anxious, was bobbing his knee, and avoided eye contact (with reddened eyes).  His speech was slightly slow in pace, but within normal limits for tone and volume.  His conversational style was logical and goal-directed, and he was fully alert and oriented.  His thought process was linear, organized, and future oriented, and he denied any suicidal or homicidal ideation.  

A March 2012 letter from the Veteran's VA psychiatrist notes his anxiety was manifested as panic attacks, racing thoughts, irritability, and excessive worry that is difficult to control, and his depressed manifested as thoughts of death, low energy, decreased sexual desire, irritability, and a lack of motivation.  VA records dated in that month note he was dressed and groomed appropriately.  He was pleasant and cooperative, and noted his mood had been "irritable" of late, with congruent affect.  His speech was slightly slow in pace, but within normal limits for tone and volume.  His conversational style was logical and goal-directed, and he was fully alert and oriented.  His thought process was linear, organized, and future oriented, and he denied any suicidal or homicidal ideation.  An April 2012 letter from a VA psychiatrist notes the Veteran had anxiety, mood problems, and irritability, and was to be referred to anger management courses.  On April 2012 VA evaluation, he reported continued irritability.  He was described as dressed appropriately, and demonstrated good grooming and hygiene.  He was cooperative and noted that his mood had been more relaxed with congruent affect.  His speech was normal and his conversational style was logical and goal-directed.  He was alert and fully oriented.  His thought processes and content were normal, with no reports of suicidal or homicidal ideation.  

A May 2012 VA record notes the Veteran was appropriately dressed and groomed.  He was pleasant and cooperative and said he had been less angry, with no worries, but noted low motivation.  His affect was congruent with topics of discussion, and speech was normal.  He was alert and oriented, and his thoughts were linear, organized, and future oriented.  He denied any suicidal or homicidal ideation.  The diagnosis was panic disorder with depressive disorder NOS.  VA records dated later that month indicate he reported anger problems and described being verbally aggressive, throwing and destroying property, and being physically aggressive at times.  On mental status examination, his mood was dysphoric with congruent affect.  Speech was fluent and normal, with no perceptual disorders or abnormal thought content.  Thought processes were also normal, and he did not have any cognitive impairment.  His insight was fair, and judgment was intact.  A June 2012 SSA record notes the Veteran's psychiatric disorders were caused mild restrictions on daily activities, moderate difficulty in maintaining social functioning, and moderate difficulty in maintaining concentration, persistence, or pace.  Subsequent VA treatment records note findings consistent with those noted above, until October 2013.

On October 2, 2013, the Veteran reported taking "a bunch" of medications early in the morning one day in September 2013, hoping to "end it."  He intended to drink mouthwash to help swallow the pills, but instead picked up aftershave, which caused him to vomit everything he swallowed.  Since then, he had more thoughts of suicide, but no further attempts.  On mental status examination, he was dressed appropriately and demonstrated average grooming and hygiene.  He was cooperative and reported feeling "upside down, lost, and confused."  His affect was congruent with topics of discussion, and speech with normal.  He was alert and fully oriented, and his thought process was tangential but future oriented.  He denied any current suicidal or homicidal ideation.  VA records note the Veteran enrolled in a suicide monitoring program.  Later that month, he denied suicidal or homicidal ideation or any suicide attempts since the recent overdose.  He also denied hallucinations, psychosis, manic episodes, alcohol or drug abuse, and side effects from medications.  On mental status examination, he made good eye contact and was cooperative and pleasant.  His mood was "bad," with sad affect.  His speech was normal and thoughts were logical and goal-directed.  On October 17, 2013 evaluation, he did not show any substantive change, but when asked about his mood, he said that "something always happens," and displayed a sad affect.  October 24, 2013 correspondence from his wife indicates he lost interest in "everything," and did not do much other than go to VA for treatment.  She said he had been receiving treatment for mental and physical problems (including depression, stress, and anxiety) and has expressed a lack of care and feelings of abandonment by the government.  

In November 2013, the Veteran continued to deny suicidal or homicidal ideation, or any suicide attempts since the recent overdose.  He also denied hallucinations, psychosis, manic episodes, alcohol or drug abuse, and side effects from medications.  On mental status examination, he made good eye contact and was cooperative and pleasant.  His mood was "depressed" with sad affect, but speech was normal.  Thoughts were logical and goal-directed.  Later that month, he continued to express worry over panic attacks, particularly at night.  He was dressed and groomed appropriately and cooperative.  He said he felt as if things were "all falling down," and his affect was congruent with topics of discussion.  His speech was normal, and conversational style was circumstantial.  He was alert and oriented and, although they were tangential, his thought processes were future oriented.  He denied any suicidal or homicidal ideation.  The diagnosis was panic disorder with depressive disorder NOS.  Subsequent November and December 2013 VA records note no significant changes, except his mood was "better" with a bright affect.  Speech was normal, and thoughts were logical and goal-directed.  Insight and judgment were intact.  VA group therapy records dated through the end of 2013 note the Veteran was consistently an active participant in discussion, and exhibited no acute distress.

SSA records show that, on August 2014 examination by a Dr. Toro, the Veteran was somewhat unkempt and appeared anxious, depressed, and irritated.  His speech was coherent but occasionally irrelevant.  There were no delusions or hallucinations noted, but he did believe that people looked and talked about him.  The examiner noted the Veteran had felt no desire to keep living before, and hospitalization was recommended.  His affect was blunted and his mood was depressed, but he was well oriented to person (while somewhat disoriented to place and time).  There was immediate, short-term, recent, and remote memory impairment noted.  He also had problems with attention and concentration, and had greatly diminished intellectual functions.  His judgment and insight were both poor.  The examiner found him unable to do any household tasks or take public transportation, and felt he needed a constant supervisor.  In addition, he was unable to initiate social contacts and was argumentative or aggressive with people.  He also had poor stress tolerance and became hostile, argumentative, and aggressive with other people.  The examiner also found him unable to focus or persist in tasks, or complete a normal workday or workweek, and noted frequent panic attacks.  

On October 2014 SSA evaluation, the Veteran was adequately dressed but was unclean.  He presented a depressed and anxious mood, made no eye contact, and his psychomotor activity was "active."  His affect was consistent with his mood, and speech was mostly relevant.  He spoke in a normal tone and established a good rapport.  Thought form was coherent, relevant, and logical.  There were no signs of suicidal or homicidal ideation, delusions, phobias, or ideas of reference.  He was well oriented to place, person, and circumstance, but not in time.  He had slightly diminished immediate and short-term memory, but his recent and long-term memory were adequate.  His attention and concentration level were poor.  He could perform simple arithmetic exercises, had slightly diminished general knowledge, and diminished social judgment and insight.  

A final October 2014 SSA mental residual functional capacity assessment found the Veteran was alert, oriented, coherent, and able to provide all necessary information.  He presented simple math solution ability, coherence, relevance, and logic, as well as adequate memory recall, goal-directed behavior, judgment, and insight capabilities.  The final opinion indicated that the "overall evidence describes a moderate condition," and although Dr. Toro's opinion is that he was severely restricted, "the preponderance of evidence does not sustain the degree of limitation proposed."  The examiner concluded that overall memory recall and cognitive processing capabilities are fair, and the Veteran suffers from fair distractibility, anxiety, and depressed mood.  There were no findings indicating gross cognitive deficits, and thought processes were logical and reality-based.  He showed adequate stress tolerance, impulse control, and simple understanding and follow-up on verbal commands.  The overall diagnosis was moderate major depressive disorder.  The Veteran was felt to retain the ability to learn, understand, remember, and carry out simple work instructions, maintain attention and concentration for two hour periods without undue interruptions, perform as per schedule and routine, appropriately interact with supervisors, co-workers, and others, and to adequately complete a normal workweek and workday.

The record reflects that throughout the pendency of the claim, despite the various characterizations explicitly noted, the Veteran's psychiatric disability has been productive of occupational and social impairment with reduced reliability and productivity.  Particularly noteworthy is the apparent onset in 2009 of panic attacks that caused such problems as difficulty flying, impaired sleep, and breathing difficulties.  Such panic attacks were reported consistently, albeit ebbing and increasing in intensity, and their impact cannot be discounted.  In April 2010 symptoms noted included reduced energy, irritability, lack of motivation, and the panic attacks, all symptoms bearing on productivity.   Consequently the Board finds that from the effective date of the grant of service connection the Veteran's psychiatric disability has warranted a 50 percent rating.  Deficiencies in most areas were not shown early on; the Veteran was working and functioning independently in activities of daily living, and a 70 percent rating was not initially warranted.

However, it is clear that by the time of a September 2013 attempted suicide (which was first documented in an October 2, 2013 record)his condition became markedly worse.  His mood in subsequent months was generally "bad" or depressed, and while prior records suggested a reduction in panic attacks, it appears they were frequent again by November 2013 (when he again expressed excessive worry over such attacks, particularly at night).  Though their precise frequency is unclear, they have been shown to occur as often as nightly.  An August 2014 evaluation by Dr. Toro found the Veteran to have a blunted affect, significant memory impairment, and a decline in appearance.  He found the Veteran easily became argumentative or aggressive.  October 2014 SSA evaluations show he continued to suffer from anxiety and depressed mood, appeared somewhat unkempt, was subject to irritability, and had memory and concentration problems.  While the ultimate October 2014 SSA mental functional capacity evaluation disagreed with Dr. Toro's assessment of severity, it acknowledged that the Veteran could only learn and carry out simple work instructions and maintain attention and concentration for two-hour periods without undue interruptions.  Thus, the Board finds that the evidence reasonably shows that from October 2, 2013 the Veteran's psychiatric disability id shown to have caused deficiencies in most areas, warranting a 70 percent rating.  Accordingly, a 70 percent rating is warranted from that date.  

There is no evidence showing or suggesting that prior to November 7, 2014 symptoms of the Veteran's psychiatric disability caused total occupational and social impairment.  Notably, an SSA examiner sound him capable of following simple work instructions, and able to maintain concentration for fairly prolonged periods (up to 2 hours), suggesting functional capacity inconsistent with the level of impairment required for a 100 percent rating, and such rating was not warranted prior to the November 7, 2014 date..

The Board has considered whether this case requires referral for consideration of an extraschedular rating.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's psychiatric disability manifests in symptoms such as depression, anxiety, lack of motivation, blunted affect, panic attacks, and various cognitive deficiencies productive of varying degrees of occupational and social impairment, all symptoms that form the basis for his now assigned ratings.  They are all encompassed by the schedular rating criteria the Veteran has not alleged any other symptoms or impairment that would reflect an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.

An October 2015 rating decision separately granted the Veteran a TDIU rating effective November 7, 2014, and he did not disagree with the effective date assigned.  The matter of entitlement to a TDIU rating is moot.


ORDER

Staged increased ratings of 50 percent prior to October 2, 2013 and 70 percent from that date until November 7, 2014, are granted for the Veteran's service connected psychiatric disability, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


